                                                                                 E-FILED
                                                 Wednesday, 07 August, 2019 03:52:49 PM
                                                            Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT

                  CENTRAL DISTRICT OF ILLINOIS


JOSEPH WILBORN,                )
                               )
                   Plaintiff,  )
                               )             19-1202
v.                             )
                               )
IDOC MEDICAL DIRECTOR, et al.  )
                               )
                   Defendants.
                               )


        MERIT REVIEW AND CASE MANAGEMENT ORDER

      The plaintiff, proceeding pro se, and currently incarcerated at
Menard Correctional Center, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s amended complaint, and through such
process to identify and dismiss any legally insufficient claim, or the
entire action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted). The court has reviewed the amended complaint and has
also held a merit review hearing in order to give the plaintiff a
chance to personally explain his claims to the court.

     Plaintiff alleges in his amended complaint that he suffers from
a shoulder condition that causes his shoulder dislocation, pain,
                               Page 1 of 5
weakness, and loss of mobility. Plaintiff alleges that Defendants
Tilden, Ojelade, Tracey K, and Jessica failed to provide adequate
medical treatment for this condition from 2013 through 2017 while
he was incarcerated at Pontiac Correctional Center. Plaintiff alleges
that IDOC and Wexford Health Sources policies prevented adequate
treatment.

     Plaintiff states an Eighth Amendment claim for inadequate
medical care against Defendants Tilden, Ojelade, Tracey K, and
Jessica. Petties v. Carter, 836 F.3d 722, 729-30 (7th Cir. 2016) (en
banc). Plaintiff also states a claim against Wexford and IDOC
medical director pursuant to Monell v. Dep’t of Social Srvcs. of City
of New York, 436 U.S. 658 (1978).

It is therefore ordered:

     1.    Plaintiff’s motion to amend complaint [7] is granted.
Clerk is directed to docket the proposed amended complaint
attached to Plaintiff’s motion.

      2.   Pursuant to its merit review of the amended complaint
under 28 U.S.C. § 1915A, the court finds that the plaintiff states an
Eighth Amendment claim for deliberate indifference to a serious
medical need against Defendants Tilden, Ojelade, Tracey K, Jessica,
Wexford, and the IDOC medical director. Any additional claims
shall not be included in the case, except at the court’s discretion on
motion by a party for good cause shown or pursuant to Federal
Rule of Civil Procedure 15.

     3.     This case is now in the process of service. The plaintiff is
advised to wait until counsel has appeared for the defendants
before filing any motions, in order to give the defendants notice and
an opportunity to respond to those motions. Motions filed before
defendants' counsel has filed an appearance will generally be denied
as premature. The plaintiff need not submit any evidence to the
court at this time, unless otherwise directed by the court.

     4.   The court will attempt service on the defendants by
mailing each defendant a waiver of service. The defendants have 60
days from the date the waiver is sent to file an answer. If the
defendants have not filed answers or appeared through counsel
                             Page 2 of 5
within 90 days of the entry of this order, the plaintiff may file a
motion requesting the status of service. After the defendants have
been served, the court will enter an order setting discovery and
dispositive motion deadlines.

      5.   With respect to a defendant who no longer works at the
address provided by the plaintiff, the entity for whom that
defendant worked while at that address shall provide to the clerk
said defendant's current work address, or, if not known, said
defendant's forwarding address. This information shall be used only
for effectuating service. Documentation of forwarding addresses
shall be retained only by the clerk and shall not be maintained in
the public docket nor disclosed by the clerk.

      6.    The defendants shall file an answer within 60 days of the
date the waiver is sent by the clerk. A motion to dismiss is not an
answer. The answer should include all defenses appropriate under
the Federal Rules. The answer and subsequent pleadings shall be
to the issues and claims stated in this opinion. In general, an
answer sets forth the defendants' positions. The court does not rule
on the merits of those positions unless and until a motion is filed by
the defendants. Therefore, no response to the answer is necessary
or will be considered.

      7.    This district uses electronic filing, which means that,
after defense counsel has filed an appearance, defense counsel will
automatically receive electronic notice of any motion or other paper
filed by the plaintiff with the clerk. The plaintiff does not need to
mail to defense counsel copies of motions and other papers that the
plaintiff has filed with the clerk. However, this does not apply to
discovery requests and responses. Discovery requests and
responses are not filed with the clerk. The plaintiff must mail his
discovery requests and responses directly to defendants' counsel.
Discovery requests or responses sent to the clerk will be returned
unfiled, unless they are attached to and the subject of a motion to
compel. Discovery does not begin until defense counsel has filed an
appearance and the court has entered a scheduling order, which
will explain the discovery process in more detail.



                             Page 3 of 5
     8.   Counsel for the defendants is hereby granted leave to
depose the plaintiff at his place of confinement. Counsel for the
defendants shall arrange the time for the deposition.

      9.    The plaintiff shall immediately notify the court, in
writing, of any change in his mailing address and telephone
number. The plaintiff's failure to notify the court of a change in
mailing address or phone number will result in dismissal of this
lawsuit, with prejudice.

      10. If a defendant fails to sign and return a waiver of service
to the clerk within 30 days after the waiver is sent, the court will
take appropriate steps to effect formal service through the U.S.
Marshals service on that defendant and will require that defendant
to pay the full costs of formal service pursuant to Federal Rule of
Civil Procedure 4(d)(2).

     11. The clerk is directed to enter the standard qualified
protective order pursuant to the Health Insurance Portability and
Accountability Act.

     12. The clerk is directed to attempt service on Defendants
Tilden, Ojelade, Tracey K, Jessica, Wexford, and the IDOC medical
director pursuant to the standard procedures.

      13. Plaintiff’s motion for counsel [5] is denied, with leave to
renew. Plaintiff attached exhibits indicating that he made a
reasonable effort to obtain counsel on his own, and, therefore, the
Court finds that he has satisfied the first prong of the analysis. See
Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). Plaintiff,
however, has personal knowledge of the facts, he has been able to
adequately convey them to the Court, he should be able to obtain
his medical records via the discovery process, and his claims do not
appear overly complex at this time. Therefore, the Court finds that
Plaintiff is capable of representing himself at this time.

      14. Plaintiff’s motion for preliminary injunction [10] is
denied. Rule 65 of the Federal Rules of Civil Procedure requires
service of the defendants or a showing as to why service should not
be required before injunctive relief may be issued. Fed. R. Civ. P.
65(a). Plaintiff has not made the requisite showing. Further, the
                              Page 4 of 5
officials Plaintiff seeks to enjoin are not defendants in this matter,
and they are apparently located at Plaintiff’s present place of
incarceration which lies in a different judicial district. Thus, the
Court does not have jurisdiction over these officials to issue the
relief sought.

     15. Plaintiff’s motion to produce the address of defendants [6]
is denied as moot. The Court will attempt service as directed above.



                Entered this 7th day of August, 2019.


                          /s/Harold A. Baker


                       HAROLD A. BAKER
                 UNITED STATES DISTRICT JUDGE




                              Page 5 of 5
